Case 8:20-cv-01213-VMC-JSS Document 1-1 Filed 05/27/20 Page 1 of 10 PageID 4




                                                                       EXHIBIT A
Case 8:20-cv-01213-VMC-JSS Document 1-1 Filed 05/27/20 Page 2 of 10 PageID 5
Case 8:20-cv-01213-VMC-JSS Document 1-1 Filed 05/27/20 Page 3 of 10 PageID 6
Case 8:20-cv-01213-VMC-JSS Document 1-1 Filed 05/27/20 Page 4 of 10 PageID 7
Case 8:20-cv-01213-VMC-JSS Document 1-1 Filed 05/27/20 Page 5 of 10 PageID 8
Case 8:20-cv-01213-VMC-JSS Document 1-1 Filed 05/27/20 Page 6 of 10 PageID 9
Case 8:20-cv-01213-VMC-JSS Document 1-1 Filed 05/27/20 Page 7 of 10 PageID 10
Case 8:20-cv-01213-VMC-JSS Document 1-1 Filed 05/27/20 Page 8 of 10 PageID 11
Case 8:20-cv-01213-VMC-JSS Document 1-1 Filed 05/27/20 Page 9 of 10 PageID 12
Case 8:20-cv-01213-VMC-JSS Document 1-1 Filed 05/27/20 Page 10 of 10 PageID 13
